Citation Nr: 9926329	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-09 075	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for nummular eczema, 
previously diagnosed as eczematous dermatitis, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel



INTRODUCTION

The veteran had active service from January 1951 to January 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1993 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased rating for eczematous 
dermatitis.

By rating decision dated in June 1994, the RO increased the 
disability rating for the service-connected eczematous 
dermatitis from 10 to 30 percent, effective from June 1992.  
The Board notes that the veteran may still receive an 
evaluation in excess of 30 percent for his eczematous 
dermatitis.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded this matter to the RO for further 
development in May 1996 and July 1997.  


FINDING OF FACT

On August 26, 1998, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal on the 
matter of entitlement to an increased evaluation for nummular 
eczema, previously diagnosed as eczematous dermatitis.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  

The Board notes that, since October 1991, the veteran has 
claimed entitlement to an increased evaluation for his 
service-connected nummular eczema, formerly diagnosed as 
eczematous dermatitis.  He also indicated that he was unable 
to work due to the service-connected skin disorder.  In an 
August 1989 letter, the RO asked the veteran to complete and 
return the enclosed VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability.  The 
veteran never submitted this form and, in an unappealed March 
1999 rating decision, the RO denied entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disability.  Since 1991, he has also 
claimed entitlement to service connection for additional 
disorders; however, these claims were denied and he has not 
appeal these decisions.  

The veteran's service-connected disorders also include 
bursitis and hypertrophic arthritis of both hips and frontal 
sinusitis, which are currently evaluated as 10 and zero 
percent disabling, respectively.  However, he has made no 
claims or assertions regarding these service-connected 
disorders since approximately 1976.  

In an August 1998 statement in support of claim, the veteran 
reported that he was currently working.  He stated "[p]lease 
be advised that I do not desire to seek an increase in my 
disability."  The Board notes that the veteran's assertions 
during the current appeal process included that he was 
entitled to an increased evaluation for his service-connected 
skin disorder which he alleged prevented him from working.  
His only other assertions were related to nonservice-
connected disabilities and he has not presented any 
contentions regarding his service-connected bursitis and 
hypertrophic arthritis of the hips and frontal sinusitis.  
Accordingly, the Board finds that the veteran's August 1998 
statement that he did not desire to seek an increase in his 
disability constitutes a withdrawal of his claim for an 
increased evaluation for nummular eczema, formerly diagnosed 
as eczematous dermatitis.  

The Board recognizes that, after failing to report for 
several scheduled VA examinations, the veteran reported for a 
September 1998 VA general medical examination and a February 
1999 VA dermatology examination.  It is unclear why the 
veteran reported for these examinations when he had failed to 
report for so many previously scheduled examinations.  
However, the mere fact that he underwent VA examinations does 
not negate the fact that he submitted a statement withdrawing 
his claim for an increased evaluation for his service-
connected skin disorder.  

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



		
JANE E. SHARP
	Member, Board of Veterans' Appeals


 



